Citation Nr: 1317163	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-37 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.  He died in May 2002.  In a Board of Veterans' Appeals (Board) decision of May 2008 the appellant was recognized as the Veteran's surviving spouse for VA death benefits purposes and for purposes of this appeal.  This matter comes to the Board on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the appellant testified at a hearing at the Board's Central Office in Washington, DC.  The hearing transcript is associated with the claims file.  In March 2011 the Board remanded this matter for additional development.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  The appellant was sent a letter in December 2012, informing her of such and offering her the option to testify at a hearing in front of a Veterans Law Judge who would decide her case.  38 C.F.R. §§ 20.707, 20.717.  The appellant replied that she wished to appear at a second Board hearing in Washington DC.  This hearing was held before the undersigned Acting Veterans Law Judge in March 2013 and the hearing transcript has been associated with the claims file. 

The Board notes that in reviewing this case it has not only reviewed the physical claims file, but also the file on Virtual VA (electronic records system) to insure a total review of the evidence. 



FINDINGS OF FACT

1.  The Veteran died in May 2002; the immediate cause of death was coronary artery atherosclerosis.

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  Ischemic heart disease (to include coronary artery disease and arteriosclerotic heart disease) is presumptively linked to herbicide exposure.

4.  The evidence of record does not show that the Veteran was exposed to herbicides during service.

5.  The evidence does not establish that the Veteran's heart disease either began during or was otherwise caused by his military service.

6.  The evidence does not establish that the Veteran set foot in Vietnam during his active military service.

7.  At no time prior to his death was the Veteran ever shown to have been diagnosed with PTSD by a medical professional.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, required notice was completed by letters dated in July 2004 and August 2012, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The August 2012 letter also complied with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 F.3d 1311 (2007) insofar as notifying the appellant of all elements of her claim, including the downstream effective date element, and Hupp.  Moreover, through the appellant's testimony and statements it is clear that she understands what is necessary to prove her claim.

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although fully compliant notice was not given to the appellant prior to the first adjudication of the claim, the appellant has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the appellant's claim was readjudicated following completion of the notice requirements.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and service personnel records have been obtained.  The Virtual VA file has been reviewed.  The appellant alleges that the Veteran had told her that records of his visitation to Vietnam (to escort his brother's body home) were burned in the St. Louis fire.  However, the Veteran's military records have been received from the National Personnel Records Center (NPRC) and associated with the claims file; and it appears that all records from the Veteran's active duty service are accounted for.  Additionally, NPRC has not indicated that any of the Veteran's records are unavailable (including as related to the St. Louis fire).  Private treatment records and the Veteran's autopsy report have also been obtained.  A copy of the Department of Defense Inventory listing all herbicide use, storage, and testing sites has been secured.  A response from JSRRC regarding in-service herbicide exposure is of record.  Additionally, the appellant testified at hearings before the Board.  At the March 2013 Board hearing before the undersigned, the appellant was advised of what is still needed to substantiate her claim; her testimony reflects that she is aware of what remains necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. 3.103(c)(2). 
 
While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The record in this case is negative for any indication, other than the appellant's own assertions, that exposure to herbicides in service led to the Veteran's development of heart disease many years later, or that stress from PTSD caused the Veteran's heart problems.  Unfortunately, these conclusory lay statements are insufficient to trigger VA's duty to obtain a medical opinion, as there is simply no "event" in service, in light of the Board's factual findings in this case.  See Waters, 601 F.3d 1274.  

In March 2011, the Board remanded the appellant's claim to provide VCAA notice, and to obtain treatment records, and to conduct research into whether the Veteran had been exposed to herbicides during his military service.  As described, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims folder, including those in Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's claim.  

The appellant contends that the causes of death listed on the Veteran's death certificate, coronary artery atherosclerosis and an enlarged heart, were caused by his exposure to Agent Orange or other herbicide exposure during his military service.  She also believes that the Veteran had posttraumatic stress disorder (PTSD) as a result of his military service which produced stress that also contributed to causing the heart condition that caused his death.  In other words, it is the appellant's belief that the Veteran's heart disease was secondary to PTSD.  Stated yet another way, the Veteran should be service-connected for PTSD, which is a contributory cause of death for his heart disease.  She also claims service connection on a "presumptive" basis for arthritis, hepatitis C (liver disease), Raynaud's disease, hypertension, and diabetes.  However, she does not adequately explain how these disorders would relate to the Veteran's eventual death.  See February 2005 and November 2010 appellant statements; December 2008 Notice of Disagreement (NOD); September 2009 VA Form 9; and November 2010 hearing testimony.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The appellant contends coronary artery atherosclerosis, which caused the Veteran's death, is related to Agent Orange or other herbicides, to which he was exposed during his military service.  At her hearing, the appellant testified that the Veteran was a military police officer at Fort Lewis, Washington, and told her that he was responsible for transporting and guarding Agent Orange at Fort Lewis and while on transport trains.  Specifically, she stated that he transported the Agent Orange barrels to loading areas, and was present when tests were carried out.  He also told her that he escorted the "poison trains of transport[;]" and once a barrel or two was punctured causing exposure.

The regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A.  § 1113; 38 C.F.R. §§ 3.307, 3.309.  

During the course of the appellant's appeal, a liberalizing law was enacted which created a new evidentiary standard by which a claim of entitlement to service connection for ischemic heart disease can be substantiated.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (August 31, 2010).  Specifically, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  The inclusion of ischemic heart disease as presumably service connected as due to herbicide exposure in Vietnam is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Here, the appellant's claim was received in September 2003 (July 2004) and was pending before VA on August 31, 2010.  As such, the liberalizing law presumptively linking ischemic heart disease to herbicide exposure applies to her claim.

When it is established that a Veteran was exposed to herbicides while in service and that Veteran subsequently develops one of a list of diseases, to a degree of 10 percent or more, the disorder shall be presumed to have been incurred during service absent affirmative evidence showing that the disease was not incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. 3.307(a)(6),(d), 3.309(e).

Here, it is undisputed that the Veteran's death was caused by coronary artery atherosclerosis.  However, service connection for the cause of the Veteran's death requires more than just a showing that he had a heart disability.  Rather, it must be shown that the heart disability was either directly or presumptively linked to his time in military service.  As will be discussed, the evidence of record fails to establish that the Veteran's heart disability either began during or was otherwise caused by his active duty service. 

As noted, the appellant has asserted that the Veteran was exposed to herbicides during his military service, and heart disease of the type which caused the Veteran's death is presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e).  However, the evidence fails to show that the Veteran was exposed to herbicides during active duty service.  The Veteran's DD-214 shows his military occupation specialty was military policeman.  Service personnel records confirm that the Veteran was stationed at Fort Lewis, Washington from May 1969 to January 1971.  

In October 2012 the U.S. Joint Services Records Research Center (JSRRC) responded to the RO's April 2012 request for verification of herbicide exposure, noting that available U.S. Army historical records do not document the spraying, testing, transporting, storage or usage of Agent Orange at Fort Lewis, Washington during the period December 1969 to November 1970.  Additionally, they were unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed at Fort Lewis during that period.  Further, Fort Lewis, Washington is not listed in the Department of Defense (DOD) Inventory that list all herbicide use, storage, and testing sites outside of Vietnam.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.  According to this information the use of herbicides in Washington did not include Fort Lewis.  From April 1972 to March 1979 soil biodegradation studies of herbicide orange were established in Pullman, Washington at the Agronomy Farm, Washington State University.  Drums of herbicides were shipped to the Department of Agronomy and Soils, Washington State University, which is separated from Fort Lewis by more than 300 miles.  

Here, the Veteran's service records clearly establish that he was stationed at Fort Lewis from May 1969 until his discharge from active service in January 1971, and based on the facts of this case and the evidence cited above, there is no possibility that he was exposed to herbicides during the time he was stationed at Fort Lewis, Washington.  Consequently, it is not established that the Veteran was exposed to herbicide while in service, therefore the appellant's claim that the Veteran's heart disease was causally related to herbicide exposure during military service is without merit.  

Herbicide exposure is also presumed for any Veteran who sets foot within the land borders of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  However, based on the foregoing the Board concludes that the weight of the evidence is against finding that the Veteran ever set foot in Vietnam during active duty service.  The appellant has asserted (based on what she was told by the Veteran) that the Veteran went to Vietnam in 1971 to locate and escort home the body of his bother who was killed in action in Vietnam March 31, 1971.  However, that trip to Vietnam was subsequent to the Veteran's discharge from active military service.  The appellant suggested at her hearing that the Veteran had been on active duty in the reserves at that time and she suggested that his reserve unit would be in his records.  However, the evidence of record, including the Veteran's personnel records, does not show any reserve service.  The personnel records show that at separation the Veteran was transferred into the standby reserve, but the claims file is void of any documents showing actual Army Reserve or National Guard service.

While no presumption of herbicide exposure has been satisfied, the appellant is nevertheless entitled to show that the Veteran was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  However, in this case, no evidence has been submitted showing actual herbicide exposure, as the full extent of the allegation was that herbicides were used, stored, tested, and or transported in Fort Lewis, Washington where the Veteran was exposed while performing duties as a military policeman; but such a contention has not been supported.  Because the Veteran is not shown to have been exposed to herbicides during his military service, he, and by extension the appellant, is not entitled to any presumption that would flow from such exposure.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also consider the claim on a theory of direct entitlement to service connection for the cause of the Veteran's death.  Unfortunately, this too fails to show that service connection is warranted.

The Veteran passed away in May 2002.  His death certificate lists the immediate cause of his death as coronary artery atherosclerosis.  Other significant conditions contributing to his death but not related the immediate cause was enlarged heart.  An autopsy was performed.  At the time of his death, the Veteran was not service-connected for any disabilities.  In other words, he was not service connected for any heart problems, a psychiatric disability, arthritis, liver disease, Raynaud's disease, hypertension or diabetes.  Moreover, a review of his service treatment records reveals no evidence of any medical impairment at separation aside from his report of a cyst on his testicle, and which was noted not to be disabling.  On his October 1970 separation report of medical examination, clinical evaluation showed normal findings with regard to both his heart and psychiatrically; there were no abnormalities noted.  The Veteran also specifically denied any psychiatric symptoms or any heart problems.

Service treatment records do not show any cardiac problems in service and there is no evidence to suggest that the Veteran's heart disease began for many years after service.  On review of the Veteran's autopsy report and considering the appellant's testimony that the Veteran complained of chest or heart pain about four years prior to his death in 2002, there is no indication that the Veteran's heart problems began for more than three decades after service.  It is not contended otherwise.  Consequently, it is not shown that the heart disability that caused the Veteran's death was causally linked to his military service.  

Regarding the appellant's contention that the Veteran had stress from PTSD which caused his heart condition that caused his death, she stated the Veteran's PTSD was due to a "horrible and excruciating incident" in which his only brother was killed in action in Vietnam and he went to Vietnam to locate and escort his brother's body back home.  Specifically, she stated that the Veteran told her that he was permitted to go to Vietnam to locate and escort the body of his brother, who was killed in Vietnam in March 1971, home to his family.  She does not contend, nor does the record show that the Veteran served on active duty in the Republic of Vietnam.  In fact, the alleged visit to Vietnam to escort his brother's body to the United States, necessarily occurred after the Veteran's separation from active duty service, as the brother was killed in action in Vietnam March 31, 1971 which was several months after the Veteran had been discharged from active duty service.  Service personnel records do not show that the served in Vietnam.  

It is noted that the appellant has never actually asserted to VA that the Veteran served in Vietnam during his period of active duty but that he went there after service to get his brother's body.  As such, the entirety of the appellant's claim rests on her recollections of things that the Veteran told her.  That is, she has no firsthand knowledge of the Veteran setting foot in Vietnam, and she did not witness it with her own eyes.  

Moreover, service treatment records are silent for any complaints, treatment, or diagnosis of a psychiatric disability, including PTSD.  The evidence also does not show a diagnosis of PTSD at any time after separation from service.  The appellant did assert that the Veteran had been diagnosed with PTSD a number of years earlier by a Dr. Warren, but she indicated that the doctor had passed away and no records were available.

The Veteran's sister-in-law also wrote a letter in November 2010 suggesting that based on her work volunteering at the Vet Center she was of the opinion Veteran had PTSD.  
 
However, even if it was accepted that the Veteran had PTSD, a diagnosis of PTSD alone would not warrant service connection.  Rather, service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  With respect to the third element, if the evidence shows that the Veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

Here, there is no specific in-service stressor reported by the appellant.  Rather, the appellant repeatedly asserts that the Veteran recovering his brother's body was the stressor that caused him to develop PTSD.  However, this event occurred after the Veteran had been discharged from service and would not therefore support the grant of service connection.

In support of her claim, the appellant submitted a number of previous decisions by the Board which she believes are relevant to her claim in that they show service connection for PTSD being granted for instances in which a veteran's brother was killed.  However, Board decisions are not precedential and are decided on the individual facts of the case.  38 C.F.R. § 20.1303.  The Board has considered the general comments and opinions that were relevant but not unique to the specific veterans' cases.  However, the decisions provided by the appellant generally involved either a stressor occurring while a veteran was in service or the symptoms of PTSD developing while a veteran was in service, neither of which is the case here.  As such, these decisions do not further her claim.

Because the evidence of record does not support the conclusion that the Veteran had PTSD as a result of his military service, the appellant's claim that the heart condition that caused the Veteran's death was secondary to PTSD that he incurred in service is not supported.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, lay testimony is sufficient in certain instances to establish in-service exposure.  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In making this determination, the Board can weigh an absence of corroborating records against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2008).

As noted, the appellant contends that while the Veteran was stationed in Fort Washington, he was exposed to herbicides such as Agent Orange.  She stated that as a military policeman, the Veteran told her he was responsible for transporting and guarding the Agent Orange at the base and on transport trains.  

Having reviewed the evidence of record, the Board finds that the lay testimony/statements asserting that the Veteran was exposed at Fort Lewis is simply outweighed by the lack of any such finding in the Veteran's service personnel and service treatment records; and most significantly by the fact that Fort Lewis, Washington is not listed in the Department of Defense's inventory list of herbicide use, storage and testing sites outside of Vietnam, and by the fact that JSRRC was unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed at Fort Lewis.  The Board does not question the appellant's sincerity in her belief that the Veteran was exposed to herbicide agents while stationed at Fort Lewis.  It is in fact quite possible that the Veteran told her that he was.  However, as discussed, the evidence of record weighs against the conclusion that he was exposed to herbicides while stationed at Fort Lewis, Washington.  As such, the evidence of record does not establish that the Veteran was exposed to herbicides during service.

The Board acknowledges that the appellant has also claimed service connection on a "presumptive" basis for arthritis, hepatitis C (liver disease), Raynaud's disease, hypertension, and diabetes.  She has not adequately explained how any of these disorders relate to the Veteran's death.  However, as noted the Veteran, during his lifetime, was not service-connected for any disability.  He died of a heart attack.  It is not shown in the record that any of the claimed disorders was in any way related to the principal cause or contributed in any way to cause his death.  To the extent that the appellant claims that said disorders in some way contributed to the Veteran's death, such is unsupported by the record.

The Board is very sympathetic towards the appellant's case, and regrets the loss of her husband.  The Board is also deeply appreciative of his honorable service to his county.  However, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Here, as discussed, the weight of the evidence in this case is overwhelmingly against the appellant's claim.  As described, the evidence simply does not link coronary artery atherosclerosis (the cause of the Veteran's death) to his time in service; and the criteria for service connection for the cause of the Veteran's death have therefore not been met.  As such, service connection for the cause of the Veteran's death is denied.

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


